UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7539


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

STEPHEN D. GILLS,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:14-cr-00160-HCM-DEM-1)


Submitted:   December 17, 2015             Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen D. Gills, Appellant Pro Se. Melissa Elaine O’Boyle,
Assistant United  States  Attorney, Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stephen Gills appeals the district court’s order denying

his motion to modify his schedule of restitution payments.                                       When

a   defendant     is    ordered       to    pay       restitution,        and    a    “‘material

change in the defendant’s economic circumstances [] might affect

the   defendant’s        ability       to    pay       restitution,’”       the       sentencing

“court    is    authorized       to    adjust          the    payment     schedule          as   the

interests of justice require.”                    United States v. Grant, 715 F.3d
552, 554 (4th Cir. 2013) (quoting 18 U.S.C. § 3664(k)).                                       Here,

the   district        court    found       that       Gills   had    alleged         no   material

changes.       We have reviewed the record and found no reversible

error    in    the    district     court’s            order   declining         to    modify      its

restitution          schedule.         See        United       States      v.        Gills,      No.

2:14-cr-00160-HCM-DEM (E.D. Va. Sept. 8, 2015).

      Accordingly, we affirm the denial of Gills’ motion.                                         We

dispense       with     oral     argument          because         the    facts       and     legal

contentions      are     adequately         presented         in    the   materials         before

this court and argument would not aid the decisional process.



                                                                                          AFFIRMED




                                                  2